  Case 15-82125      Doc 59       Filed 03/14/19 Entered 03/14/19 12:39:43           Desc Main
                                    Document     Page 1 of 7




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: GAYLE E. ADDIS                        §       Case No. 15-82125
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 08/19/2015.

       2) The plan was confirmed on 01/08/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was completed on 08/28/2018.

       6) Number of months from filing or conversion to last payment: 36.

       7) Number of months case was pending: 42.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $2,950.00.

       10) Amount of unsecured claims discharged without full payment: $54,998.05.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 15-82125      Doc 59       Filed 03/14/19 Entered 03/14/19 12:39:43        Desc Main
                                    Document     Page 2 of 7




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 9,125.00
      Less amount refunded to debtor(s)                       $ 125.00
NET RECEIPTS                                                                      $ 9,000.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                $ 3,000.00
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                        $ 732.13
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                  $ 3,732.13

Attorney fees paid and disclosed by debtor(s):                     $ 0.00



Scheduled Creditors:
Creditor                                        Claim      Claim          Claim   Principal    Interest
Name                                Class   Scheduled   Asserted       Allowed        Paid        Paid
BALSLEY & DAHLBERG LLP              Lgl      3,000.00   3,000.00       3,000.00   3,000.00        0.00
ILLINOIS TITLE LOANS                Sec        450.00     450.00         450.00     450.00        0.00
ILLINOIS TITLE LOANS                Uns        227.00       0.00           0.00       0.00        0.00
INTERNAL REVENUE SERVICE            Pri      1,509.00   3,597.25       3,597.25   3,597.25        0.00
INTERNAL REVENUE SERVICE            Uns          0.00   9,524.86       9,524.86      58.77        0.00
INTERNAL REVENUE SERVICE            Pri      1,760.00        NA             NA        0.00        0.00
INTERNAL REVENUE SERVICE            Pri      2,328.00        NA             NA        0.00        0.00
INTERNAL REVENUE SERVICE            Pri      2,039.00        NA             NA        0.00        0.00
INTERNAL REVENUE SERVICE            Pri      2,026.00        NA             NA        0.00        0.00
INTERNAL REVENUE SERVICE            Pri      6,002.98        NA             NA        0.00        0.00
INTERNAL REVENUE SERVICE            Pri      1,312.00        NA             NA        0.00        0.00
OREGON DEPARTMENT OF                Pri        608.52        NA             NA        0.00        0.00
OREGON DEPARTMENT OF                Pri        458.84   1,099.93       1,099.93   1,099.93        0.00
ARM SOLUTIONS                       Uns         64.63        NA             NA        0.00        0.00
ACCOUNT RECOVERY SOLUTIONS          Uns        364.00     694.00         694.00       4.28        0.00
ALLIANCE ONE                        Uns        343.73        NA             NA        0.00        0.00
ALLIED BUSINESS ACCOUNTS            Uns      3,530.87        NA             NA        0.00        0.00
ALLIED INTERSTATE                   Uns          0.00        NA             NA        0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 15-82125      Doc 59       Filed 03/14/19 Entered 03/14/19 12:39:43    Desc Main
                                    Document     Page 3 of 7




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
AMERICAS RECOVERY NETWORK           Uns        100.00        NA         NA        0.00       0.00
ARNOLD SCOTT HARRIS                 Uns      7,524.40        NA         NA        0.00       0.00
ATORNEY PETER ALEXANDER             Uns        853.03        NA         NA        0.00       0.00
BLAIR CREDIT SERVICES               Uns        112.00        NA         NA        0.00       0.00
BONNEVILLE COLLECTIONS              Uns         85.59        NA         NA        0.00       0.00
CAPITAL CREDIT & COLLECTION         Uns         98.00        NA         NA        0.00       0.00
CBC                                 Uns         77.00        NA         NA        0.00       0.00
CDI AFFILIATED SERVICES             Uns        225.49        NA         NA        0.00       0.00
CHASE 8 AUTO SALES                  Uns        284.22        NA         NA        0.00       0.00
CHECK IT                            Uns         87.00        NA         NA        0.00       0.00
CITY ATTORNEY'S OFFICE              Uns         96.18      96.18      96.18       0.59       0.00
COLUMBIA HOUSE                      Uns        109.70        NA         NA        0.00       0.00
COMMONWEALTH EDISON                 Uns        448.60        NA         NA        0.00       0.00
CON AM MANAGEMENT                   Uns        875.00        NA         NA        0.00       0.00
CONVERGENT OUTSOURCING INC          Uns        243.97        NA         NA        0.00       0.00
COUNTRY DOOR                        Uns        139.99        NA         NA        0.00       0.00
CREDIT COLLECTION SERVICES          Uns         44.94        NA         NA        0.00       0.00
STONEBERRY                          Uns        200.00     243.97     243.97       1.51       0.00
CREDITORS PROTECTION SERVICE        Uns      1,893.00        NA         NA        0.00       0.00
DEBT RECOVERY SPECIALISTS           Uns        242.00        NA         NA        0.00       0.00
DR GREGORY STEWART                  Uns        164.00        NA         NA        0.00       0.00
EQUINOX FINANCIAL                   Uns        653.01        NA         NA        0.00       0.00
EVERGREEN FINANCIAL SERVICES        Uns        139.76        NA         NA        0.00       0.00
FAIRHAVEN FAMILY MEDICAL            Uns         79.77        NA         NA        0.00       0.00
FEDCHEX RECOVERY                    Uns        310.83        NA         NA        0.00       0.00
FIDELITY COLLECTION SERVICE         Uns        275.32        NA         NA        0.00       0.00
FIRSTSOURCE ADVANTAGE               Uns        403.05        NA         NA        0.00       0.00
FRIEDMAN & WEXLER                   Uns         96.00        NA         NA        0.00       0.00
GRAYS FOODS INC                     Uns        100.00        NA         NA        0.00       0.00
HARRIS & HARRIS LTD                 Uns        258.09        NA         NA        0.00       0.00
HEALTHSOURCE                        Uns        770.00        NA         NA        0.00       0.00
HELVEY & ASSOCIATES                 Uns         40.00        NA         NA        0.00       0.00
IC SYSTEMS INC                      Uns        294.00        NA         NA        0.00       0.00
IL DEPT OF EMPLOYMENT               Uns        381.92        NA         NA        0.00       0.00
THE ILLINOIS TOLLWAY                Uns        639.80   7,740.10   7,740.10      47.76       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 15-82125      Doc 59       Filed 03/14/19 Entered 03/14/19 12:39:43   Desc Main
                                    Document     Page 4 of 7




Scheduled Creditors:
Creditor                                       Claim      Claim     Claim    Principal   Interest
Name                            Class      Scheduled   Asserted   Allowed        Paid       Paid
JEFFERSON CAPITAL SYSTEMS LLC Uns           1,520.83        NA         NA        0.00       0.00
KEY BANK NA                     Uns         4,947.86        NA         NA        0.00       0.00
MCGREEVY-WILLIAMS               Uns           872.22        NA         NA        0.00       0.00
MIDNIGHT VELVET                 Uns           102.86     214.68    214.68        1.32       0.00
MONEYTREE INC                   Uns           600.00        NA         NA        0.00       0.00
MUTUAL MANAGEMENT SERVICES Uns                 46.25        NA         NA        0.00       0.00
NATIONAL SERVICE BUREAU         Uns           175.35        NA         NA        0.00       0.00
NATIONALPAYDAY.COM              Uns           100.00        NA         NA        0.00       0.00
NCO FINANCIAL SYSTEMS           Uns           212.99        NA         NA        0.00       0.00
NICOR GAS                       Uns           318.04     416.00    416.00        2.57       0.00
PARIS MIKI                      Uns            79.00        NA         NA        0.00       0.00
PEOPLE MAGAZINE                 Uns            56.94        NA         NA        0.00       0.00
PORTFOLIO RECOVERY              Uns           567.85     542.85    542.85        3.35       0.00
PORTLANE GENERAL ELECTRIC       Uns           184.52        NA         NA        0.00       0.00
PROFESSIONAL RECOVERY           Uns           214.68        NA         NA        0.00       0.00
PUBLISHERS CLEARING HOUSE       Uns            50.41        NA         NA        0.00       0.00
QUICK COLLECT INC               Uns           266.90        NA         NA        0.00       0.00
QUIK PAYDAY                     Uns           380.00        NA         NA        0.00       0.00
RECEIVABLE MANAGEMENT           Uns            73.00        NA         NA        0.00       0.00
REDCATS USA                     Uns           467.00        NA         NA        0.00       0.00
RESTAURANT EFUND                Uns           183.00        NA         NA        0.00       0.00
RGS COLLECTIONS INC             Uns           313.43        NA         NA        0.00       0.00
ROCKFORD MERCANTILE AGENCY Uns                464.78        NA         NA        0.00       0.00
RONALD RAMOS MD                 Uns           105.00        NA         NA        0.00       0.00
ROUNDUP FUNDING LLC             Uns           371.22        NA         NA        0.00       0.00
ROUTE 66 FUNDING                Uns           200.00        NA         NA        0.00       0.00
SAGE TELECOM                    Uns            82.00        NA         NA        0.00       0.00
SHOP NOW PAY PLAN               Uns            93.33        NA         NA        0.00       0.00
AMERICAN INFOSOURCE LP as agent Uns           265.38     539.90       0.00       0.00       0.00
STELLAR RECOVERY INC            Uns           456.00        NA         NA        0.00       0.00
TRIBUTE CARD SERVICE            Uns         1,031.33        NA         NA        0.00       0.00
TRS RECOVERY SERVICES           Uns            82.55        NA         NA        0.00       0.00
UNITED CASH LOAN                Uns           455.00        NA         NA        0.00       0.00
WINNEBAGO COUNTY STATES         Uns           124.74        NA         NA        0.00       0.00
OREGON DEPARTMENT OF            Pri             0.00   1,343.26       0.00       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 15-82125      Doc 59       Filed 03/14/19 Entered 03/14/19 12:39:43   Desc Main
                                    Document     Page 5 of 7




Scheduled Creditors:
Creditor                                      Claim      Claim      Claim    Principal   Interest
Name                       Class           Scheduled   Asserted   Allowed        Paid       Paid
ROCKFORD MERCANTILE AGENCY Uns                  0.00     86.86       86.86       0.54       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 15-82125      Doc 59       Filed 03/14/19 Entered 03/14/19 12:39:43     Desc Main
                                    Document     Page 6 of 7




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                              $ 0.00            $ 0.00               $ 0.00
      Mortgage Arrearage                            $ 0.00            $ 0.00               $ 0.00
      Debt Secured by Vehicle                    $ 450.00          $ 450.00                $ 0.00
      All Other Secured                             $ 0.00            $ 0.00               $ 0.00
TOTAL SECURED:                                   $ 450.00          $ 450.00                $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                   $ 0.00           $ 0.00               $ 0.00
        Domestic Support Ongoing                     $ 0.00           $ 0.00               $ 0.00
        All Other Priority                      $ 4,697.18       $ 4,697.18                $ 0.00
TOTAL PRIORITY:                                 $ 4,697.18       $ 4,697.18                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 19,559.50         $ 120.69                $ 0.00



Disbursements:

       Expenses of Administration               $ 3,732.13
       Disbursements to Creditors               $ 5,267.87

TOTAL DISBURSEMENTS:                                             $ 9,000.00




UST Form 101-13-FR-S (9/1/2009)
  Case 15-82125        Doc 59      Filed 03/14/19 Entered 03/14/19 12:39:43               Desc Main
                                     Document     Page 7 of 7




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 03/14/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
